60050: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60050


Short Caption:ZOHAR VS. ZBIEGIEN, M.D.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A642383Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:01/24/2012 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/23/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDafna NouryErica D. Entsminger
							(Eglet Law Group)
						Artemus W. Ham
							(Eglet Law Group)
						


AppellantMax ZoharErica D. Entsminger
							(Eglet Law Group)
						Artemus W. Ham
							(Eglet Law Group)
						


RespondentEmCare, Inc.Ian M. Houston
							(Alverson Taylor Mortensen & Sanders)
						David J. Mortensen
							(Alverson Taylor Mortensen & Sanders)
						


RespondentEmCare Physician Providers, Inc.Ian M. Houston
							(Alverson Taylor Mortensen & Sanders)
						David J. Mortensen
							(Alverson Taylor Mortensen & Sanders)
						


RespondentEmCare Physician Services, IncIan M. Houston
							(Alverson Taylor Mortensen & Sanders)
						David J. Mortensen
							(Alverson Taylor Mortensen & Sanders)
						


RespondentMichael Zbiegien, M.D.Ian M. Houston
							(Alverson Taylor Mortensen & Sanders)
						David J. Mortensen
							(Alverson Taylor Mortensen & Sanders)
						


RespondentRachel LoveraMichael E. Prangle
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Casey W. Tyler
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						



14-30950: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/18/2012Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


01/18/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-01780




01/18/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-01782




01/20/2012Filing FeeFiling Fee Paid. $250.00 from Mainor Eglet.  Check no. 6894.


01/24/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: William C. Turner.12-02477




02/07/2012Notice/IncomingFiled Notice of Change of Firm Name (Mainor Eglet has been changed to Eglet Wall).12-04144




02/07/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-04146




02/29/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled.12-06536




05/07/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-14254




05/11/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-15034




05/23/2012Transcript RequestFiled Certificate That No Transcript is Being Requested.12-16356




07/26/2012Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within ten days from the date that appellants' response is served. Briefing is suspended.12-23560




08/17/2012MotionFiled Appellants' Huneycutt Motion for Limited Remand.12-25996




08/24/2012MotionFiled Appellants' Response to Order to Show Cause.12-26903




08/31/2012Order/ProceduralFiled Order Denying Motion for Huneycutt Remand. Appellants: 30 days to submit to this court a proper NRCP 54(b) certification with the required findings and directions, or to otherwise show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents: 11 days to file any reply.12-27681




09/18/2012Notice/IncomingFiled Notice of Submittal of NRCP 54(b) Certification.12-29498




11/19/2012MotionFiled Motion for Review and Order Determining Appellants' 54(b) Certification is Proper; Request for New Briefing Schedule.12-36706




12/04/2012Order/ProceduralFiled Order Reinstating Briefing. Appellants: Opening brief and appendix due: 30 days. Fn1[Appellants' November 19, 2012, motion to determine the propriety of the NRCP 54(b) certification and to reinstate briefing is granted.]12-38208




12/27/2012MotionFiled Motion to Extend Time to File Appellant's Opening Brief on Order Shortening Time (First Request).12-40947




01/04/2013MotionFiled Respondents Michael Zbiegien, M.D., Emcare, Inc,  Emcare Physician Services, Inc., and  Emcare Physician Providers, Inc.'s Opposition To Appellants' Motion To Extend Time To File Opening Brief on OST.13-00436




01/16/2013Order/ProceduralFiled Order Granting Motion for an Extension of Time. Appellants: Opening Brief and Appendix due: February 19, 2013.13-01691




02/19/2013Notice/IncomingFiled NRAP 26.1 Disclosure.13-05220




02/20/2013BriefFiled Appellants' Opening Brief.13-05263




02/20/2013AppendixFiled Appellant's Appendix, Vol 1 (Tabs 1-3).13-05278




02/20/2013AppendixFiled Appellant's Appendix, Vol 1 (Tab 4) Continued.13-05306




02/20/2013AppendixFiled Appellant's Appendix, Vol 1 (Tabs 5-6).13-05347




02/20/2013AppendixFiled Appellant's Appendix, Vol 2 (Tabs 7-8).13-05279




02/20/2013AppendixFiled Appellant's Appendix, Vol 2 (Tabs 9) Continued.13-05280




02/20/2013AppendixFiled Appellants Appendix Vol 2 (Tab 10) Continued.13-05281




02/20/2013AppendixFiled Appellant's Appendix, Vol 3 (Tab 11- Pgs 377-443).13-05282




02/20/2013AppendixFiled Appellant's Appendix, Vol 3 (Tab 11- Pgs 444-526) Continued.13-05283




02/20/2013AppendixFiled Appellant's Appendix, Vol 3 (Tabs 12-14) Continued.13-05284




02/20/2013AppendixFiled Appellant's Appendix, Vol 3 (Tabs 15 & 16) Continued.13-05285




02/21/2013Notice/IncomingFiled Receipt of Copy of Appellants' Opening Brief and Appendix Vols. 1, 2 & 3.13-05449




03/15/2013MotionFiled Stipulation to Extend Time to File Respondents' Michael Zbiegien, MD., EmCarem, Inc., EmCare Physician Services, Inc., and EmCare Physician Providers, Inc. Answering Brief  Due April 5, 2013.13-07956




03/15/2013Notice/OutgoingIssued Notice Stipulation Approved. Michael Zbiegien, MD., EmCarem, Inc., EmCare Physician Services, Inc., and EmCare Physician Providers, Inc. Answering Brief  Due April 5, 2013.13-07963




03/20/2013MotionFiled  Stipulation for Extension of Time to File Answering Brief for Respondents Summerlin Hospital and Rachel Lovera, RN.  Due April 22, 2013.13-08322




03/21/2013Notice/OutgoingIssued Notice Stipulation Approved, Respondents' Summerlin Hospital and Rachel Lovera, RN. Answering Brief. Due April 22, 2013.13-08462




04/05/2013AppendixFiled Appendix to Answering Brief -Respondents' Appendix Volume I.13-10061




04/05/2013BriefFiled Respondents' Answering Brief (EmCare Physician Providers, Inc., EmCare Physician Services, Inc, EmCare, Inc., & Michael Zbiegien, M.D.).13-10071




04/19/2013BriefFiled Respondent's Answering Brief (Respondent Rachel Lovera).13-11663




04/19/2013AppendixFiled Appendix to Answering Brief Respondent's Appendix13-11664




04/30/2013Notice/IncomingFiled Notice of Change of Firm Name.  Eglet Wall Christiansen f/k/a Eglet Wall.13-12627




05/03/2013BriefFiled Reply Brief -Appellants'  Combined Reply Brief.13-13007




05/03/2013Case Status UpdateBriefing Completed/To Screening.


05/20/2013MotionFiled Respondent Rache Lovera, RN's Motion to Strike Portions of Appellant's Reply Brief or, in the Altnerative, for Leave to Cite Unpublished Order in Baudo v. Bracey, DO, No. 58778 (May 9, 2013).13-14851




05/20/2013MotionFiled Respondent Rachel Lovera, RN's Motion for Leave to File a Sur-Reply Brief.13-14857




05/22/2013Notice/IncomingFiled Consent to Service by Electronic Means through E-Filing Program.13-15120




05/29/2013MotionFiled Appellants' Combined Opposition to Respondent Rachel Lovera, RN's Motions to (1) Strike Portions of Appellants' Reply Brief or, In the Alternative, for Leave to Cite Unpublished Order in Baudo v. Bracey, D.O., No. 58778 (May 9, 2013);and (2) File a Sur-Reply Brief.13-15834




06/03/2013Notice/IncomingFiled Respondents Joinder to Lovera Mtn to Strike (2) Mtn for Leave and Rspn to Lovera Mtns to (1) Strike (2) File a Sur-Reply Brief.13-16141




07/02/2013Order/ProceduralFiled Order Granting Motion to File Sur-Reply and Denying Motion to Strike Portions of Reply Brief or In the Alternative to Cite Unpublished Order. Respondent Rachel Lovera has filed a motion for leave to file a sur-reply to address appellants' arguments regarding this court's opinion in Egan v. Chambers, which was issued after respondents' answering briefs were due. Having considered the motion, joinder, and opposition, we grant the motion. Respondents shall have 15 days from the date of this order to file sur-reply briefs limited to addressing only the arguments raised by appellants in their reply brief regarding Egan. Appellant's request to file a response to the sur-reply briefs is denied. Lovera also filed a motion to strike portions of appellants' reply brief, or in the alternative, to cite to an unpublished order of this court, which was joined by the remaining respondents. Having considered the motion, joinder, and opposition, we deny the motion.13-19421




07/17/2013BriefFiled Respondent Rachel Lovera, RN's Sur-Reply Brief.13-20987




07/17/2013BriefFiled Respondents' Sur-Reply Brief (Attorney's for Respondent Michael Zbiegien, M.D.).13-21009




07/17/2013AppendixFiled Appendix to Respondents' Sur-Reply Brief.13-21010




01/09/2014Notice/IncomingFiled Notice of Change of Address.14-00863




04/23/2014Order/ProceduralFiled Order Submitting for Decision with Oral Argument.14-13018




09/18/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry/Saitta.130 Nev. Adv. Opn. No. 74. EN BANC14-30950




10/13/2014RemittiturIssued Remittitur.14-33858




10/13/2014Case Status UpdateRemittitur Issued/Case Closed.


10/24/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 17, 2014.14-33858